

Exhibit 10.2






BARCLAYS
745 Seventh Avenue
New York, New York 10019
CITIGROUP GLOBAL MARKETS INC.
390 Greenwich Street
New York, New York 10013
Royal Bank of Canada
Three World Financial Center
200 Vesey Street
New York, New York 10281





September 26, 2016


Open Text Corporation
275 Frank Tompa Drive
Waterloo, Ontario
N2L 0A1
Canada


Attention: John Doolittle


Amended and Restated Commitment Letter
Ladies and Gentlemen:
Reference is hereby made to the Commitment Letter, dated as of September 12,
2016 (the “Original Commitment Letter”) by and between you and Barclays Bank PLC
(“Barclays”). The Original Commitment Letter is hereby amended and restated and
superseded in its entirety as follows.


You (the “Borrower”) have advised Barclays, Citigroup Global Markets Inc.
(“CGMI”), Royal Bank of Canada (“Royal Bank”) and RBC Capital Markets.1 (“RBCCM”
and, together with Barclays, CGMI and Royal Bank, the “Commitment Parties,” “us”
or “we”) that (a) you entered into a Master Acquisition Agreement dated as of
September 12, 2016 including the schedules and exhibits thereto (as amended in
accordance with the terms of this Commitment Letter (as defined below) and in
effect from time to time, the “Acquisition Agreement”) to effect an acquisition
(the “Acquisition”) of a line of business (the “Acquired Business”) from a group
of companies identified to us as “Echo” (collectively, the “Seller”) and (b) in
connection with the consummation of the Acquisition (the date thereof being, the
“Closing Date”), you intend to incur a first lien term loan facility in an
aggregate principal amount of up to $1,000.0 million (the “Term Facility”). You
have further advised us that the proceeds of the Term Facility, together with
cash on hand of the Borrower, proceeds from the incurrence of indebtedness under
the Borrower’s existing second amended and restated credit agreement effective
as of January 15, 2015 (as amended, amended and restated and otherwise modified
from time to time, the “Existing Revolving Credit Agreement”) and/or proceeds
from the issuance by the Borrower of equity securities and/or equity-linked
securities shall be used to (a) finance the Acquisition and (b) pay the fees,
costs and expenses associated therewith (clause (a) and (b), together with the
other transactions contemplated hereby to be entered into and consummated in
connection with the Acquisition are herein referred to as the “Transactions”).
Capitalized Terms used but not defined herein are used with the meanings
assigned to them on the Exhibits attached hereto (such Exhibits, together with
this letter, collectively, the “Commitment


1 
RBC Capital Markets is a marketing name for the capital markets businesses of
Royal Bank of Canada and its affiliates.




--------------------------------------------------------------------------------

-2-


Letter”). For purposes of this Commitment Letter, “Citi” shall mean CGMI,
Citibank, N.A., Citicorp USA, Inc. and/or Citicorp North America, Inc.


Accordingly, based upon the foregoing and subject to the terms set forth below
and solely to the conditions set forth in paragraph 5 below and in the Term
Sheet (as defined below) under “Conditions Precedent to Borrowing,” the
Commitment Parties are pleased to provide their commitments as follows:
1.         Commitment. (a) Barclays (acting alone or through or with affiliates
selected by it) hereby commits (on a several, but not joint basis) to provide to
the Borrower, 50% of the Term Facility, (b) CGMI (acting alone or through or
with affiliates selected by it) hereby commits (on a several, but not joint
basis) to provide to the Borrower, 25% of the Term Facility and (c) Royal Bank
(acting alone or through or with affiliates selected by it) hereby commits (on a
several, but not joint basis) to provide to the Borrower, 25% of the Term
Facility (Barclays, CGMI and Royal Bank in such capacities, each an “Initial
Term Lender” and, together, the “Initial Term Lenders”), in each case upon the
terms, and subject only to the conditions set forth in paragraph 5 herein and
under “Conditions Precedent to Borrowing,” in the Summary of Principal Terms and
Conditions attached hereto as Exhibit A (and incorporated by reference herein)
(the “Term Sheet”) and Additional Conditions Precedent attached hereto as
Exhibit B.
2.         Appointment of Roles. You hereby appoint Barclays (acting alone or
through or with affiliates selected by it), CGMI (acting alone or through or
with affiliates selected by it) and Royal Bank (acting alone or through or with
affiliates selected by it) to act as lead arrangers and bookrunning managers (in
such capacities, collectively, the “Lead Arrangers”) for the Term Facility. You
agree that no other bookrunners, agents or arrangers will be appointed, no other
titles will be awarded and no compensation (other than that compensation
expressly contemplated by this Commitment Letter and the Amended and Restated
Fee Letter referred to below) will be paid to obtain a party’s commitment to
participate in the Term Facility unless you and we shall so agree. It is further
agreed that Barclays shall have “lead left” placement on any Marketing Materials
(as defined below) and all other offering or marketing materials in respect of
the Term Facility and will perform the duties and exercise the authority
customarily performed and exercised in such role.
3.         Syndication. The Lead Arrangers intend to commence syndication of the
Term Facility promptly following the date hereof to prospective lenders
(together with the Initial Term Lenders, the “Lenders”) in consultation with you
and until the earlier to occur of (a) a Successful Syndication (as defined in
the Amended and Restated Fee Letter among us and you dated the date hereof (the
“Amended and Restated Fee Letter”)) and (b) 60 days following the funding of the
Term Facility (such earlier date, the “Syndication Date”), you agree to use
commercially reasonable efforts to assist the Lead Arrangers in forming a
syndicate for the Term Facility reasonably acceptable to us and you; provided
that such syndication shall not relieve the Commitment Parties of their
respective obligations set forth herein (including their obligations to fund the
Term Facility on the Closing Date on the terms and conditions set forth in the
Commitment Letter) and, unless you agree in writing, the Commitment Parties
shall retain exclusive control over all rights and obligations with respect to
their respective commitments, including all rights with respect to consents,
modifications, waivers and amendments, until after the initial funding of the
Term Facility on the Closing Date has occurred. Such syndication will be
accomplished by a variety of means, including direct contact during the
syndication for the Term Facility between senior management and advisors of the
Borrower and the prospective lenders, which shall be reasonably acceptable to
you. To assist the Lead Arrangers in their syndication efforts, you hereby agree
to use your commercially reasonable efforts (a) to provide and cause your
advisors to provide the Lead Arrangers and the syndicate members upon request
with all customary information reasonably deemed necessary by the Lead Arrangers
to complete syndication, including but not limited to information and
evaluations prepared by you, your advisors or on your behalf relating to the
Transactions; (b) to assist the Lead Arrangers upon request in the preparation
of customary marketing materials (the “Marketing Materials”), including a
customary




--------------------------------------------------------------------------------

-3-


information memorandum with respect to the Term Facility in form and substance
customary for transactions of this type and otherwise reasonably satisfactory to
the Lead Arrangers, to be used in connection with the syndication of the Term
Facility (the “Confidential Information Memorandum”); (c) upon reasonable
advanced notice to make available your senior officers and representatives, to
make telephonic or in-person presentations regarding the business and prospects
of the Borrower and its subsidiaries and/or the Acquired Business at one or more
meetings of proposed lenders at such reasonable times and in such reasonable
places (as the case may be) to be mutually agreed upon; (d) to obtain, prior to
the commencement of syndication, a credit rating for the Term Facility and
update the corporate and corporate family ratings, as applicable, for the
Borrower from each of Standard & Poor’s Ratings Services and Moody’s Investors
Service, Inc. (in each case, taking into account the Transactions) and
participate in a customary manner in the process of securing such ratings; (e)
prior to the Syndication Date, to ensure that there shall be no competing
issues, offerings, placements or arrangements of debt securities or commercial
bank or other credit facilities by or on behalf of the Borrower or any of its
subsidiaries being offered, placed or arranged without the consent of the Lead
Arrangers, if such issuance, offering, placement or arrangement would reasonably
be expected to materially impair the primary syndication of the Term Facility;
and (f) to ensure that the Lead Arrangers’ syndication efforts benefit from the
existing lending and investment banking relationships of the Borrower and its
subsidiaries. Notwithstanding the foregoing in this Section 3 and our right to
syndicate our commitment hereunder, it is agreed that the success of any
syndication of and receipt of commitments in respect of all or any portion of
our commitments hereunder prior to the funding of the Term Facility shall not be
a condition to our commitments hereunder.
Subject to the terms hereof and limitations and your consent rights set forth
herein, the Lead Arrangers will lead the syndication and will manage, in
consultation with you, all aspects of the syndication, including, without
limitation, selection of lenders, determination of when the Lead Arrangers will
approach potential lenders and the time of acceptance of the lenders’
commitments, any naming rights, the final allocations of the commitments among
the lenders and the amount and distribution of fees among the lenders. To assist
the Lead Arrangers in their syndication efforts, subject to the limitations in
the preceding paragraph, upon the request of the Lead Arrangers, you agree to
use commercially reasonable efforts to promptly to prepare and provide to the
Lead Arrangers the Marketing Materials with respect to you, and your
subsidiaries and the Transactions, including annual projections of the Borrower
(giving pro forma effect to the Transactions) through 2021 with respect to
income statements and balance sheets (the “Projections”), that are not otherwise
in any Lead Arranger’s possession and that the Lead Arrangers reasonably
requests in connection with the structuring, arrangement and syndication of the
Term Facility.
At the request of the Commitment Parties, you agree to assist in the preparation
of a version of the Marketing Materials (a “Public Version”) consisting
exclusively of information with respect to you and your affiliates, the Acquired
Business and the Acquisition that is either publicly available or not material
with respect to you and your affiliates, the Seller and its subsidiaries, any of
your or their respective securities or the Acquisition for purposes of United
States federal and state securities laws and Canadian securities laws (such
information, “Non-MNPI”). Such Public Versions, together with any other
information prepared by you or the Seller or your or its affiliates or
representatives and conspicuously marked “Public” (collectively, the “Public
Information”), which at a minimum means that the word “Public” will appear
prominently on the first page of any such information, may be distributed by us
to prospective Lenders who have advised us that they wish to receive only
Non-MNPI (“Public Side Lenders”). You acknowledge and agree that, in addition to
Public Information and unless you promptly notify us otherwise, (a) term sheets,
drafts and final definitive documentation with respect to the Term Facility, (b)
administrative materials prepared by the Commitment Parties for prospective
Lenders (such as a lender meeting invitation, allocations and funding and
closing memoranda) and (c) notifications of changes in the terms of the Term
Facility may be distributed to Public Side Lenders. It is understood that in
connection with your assistance described above, customary authorization letters
will be included in the Marketing Materials that (i) authorize the distribution
thereof to prospective




--------------------------------------------------------------------------------

-4-


Lenders, (ii) represent that the Public Version of the Marketing Materials only
includes non-MNPI and (iii) exculpate you, the Seller and us and your, our and
their respective affiliates with respect to any liability related to the misuse
(or, in the case of us and our affiliates, use) of the contents of the Marketing
Materials or related materials by the recipients thereof and, in the case of us,
any liability with respect to the contents of such Marketing Materials or
related materials.
4.         Fees. As consideration for and a condition precedent to our
commitments hereunder and our undertakings to arrange, manage, structure and
syndicate the Term Facility, in the event that the funding of the Term Facility
occurs, you agree to pay to us the fees, as and when due and payable as set
forth in the Term Sheet and in the Amended and Restated Fee Letter.
5.         Conditions. Each Commitment Party’s commitments and agreements and
the funding of the Term Facility on the Closing Date hereunder are subject
solely to the conditions set forth in this paragraph, in Exhibit A under the
heading “Conditions Precedent to Borrowing” and in Exhibit B. Notwithstanding
anything in this Commitment Letter, the Amended and Restated Fee Letter, the
Term Facility Documentation (as defined in Exhibit A) or any other agreement or
undertaking to the contrary, (a) the only representations relating to you and
your subsidiaries, the Acquired Business and the Seller and its subsidiaries and
your or their respective businesses the making and accuracy of which shall be a
condition to availability of the Term Facility on the Closing Date shall be (i)
such of the representations made by or with respect to the Seller and the
Acquired Business in the Acquisition Agreement as are material to the interests
of the Lenders, but only to the extent that you or your affiliate have the right
to terminate your obligations under the Acquisition Agreement or not consummate
the Acquisition, in each case in accordance with the terms thereof as a result
of a breach of such representations in the Acquisition Agreement (the
“Acquisition Agreement Representations”) and (ii) the Specified Representations
(as defined below) made by the Borrower in the Term Facility Documentation, and
(b) the terms of the Term Facility Documentation shall be in a form such that
they do not impair availability of the Term Facility on the Closing Date if the
conditions set forth in this Commitment Letter are satisfied (it being
understood that, to the extent any collateral (including the creation or
perfection of any security interest) referred to in the Term Sheet cannot be
provided on the Closing Date (other than the grant and perfection of security
interests (x) in assets with respect to which a lien may be perfected by the
filing of a financing statement under the Uniform Commercial Code, the Personal
Property Security Act or by the filing of short-form security agreements with
the United States Patent and Trademark Office and Canadian IP filings or (y) in
capital stock of any U.S. or Canadian entity with respect to which a lien may be
perfected by the delivery of a stock certificate) after your use of commercially
reasonable efforts to do so and without undue burden or expense, then the
delivery of such collateral shall not constitute a condition precedent to the
availability of the Term Facility on the Closing Date but shall be required to
be delivered after the Closing Date, within 60 days, pursuant to arrangements to
be mutually agreed). For purposes hereof, “Specified Representations” means the
representations and warranties relating to corporate existence and good
standing, absence of conflicts with (a) charter documents or (b) material debt
documents (including the Existing Term Credit Agreement and the Existing
Revolving Credit Agreement), in each case as they relate to the entering into
and performance of the Term Facility Documentation (as defined in Exhibit A)
(including the incurrence of the Term Loans (as defined in Exhibit A)), power
and authority, due authorization, execution, delivery and enforceability of the
Loan Documents (in each case, as they relate to the entering into and
performance of the Loan Documents), solvency of the Borrower and its
subsidiaries on a consolidated basis, in each case, after giving effect to the
Transactions (including any sales, divestitures or dispositions or
discontinuances or restrictions on business activities, in each case that are
entered into in order to obtain regulatory approval, including any sales,
divestitures or dispositions or discontinuances or restrictions on business
activities that are contemplated as of the Closing Date to be entered into after
the Closing Date) (such representations and warranties to be consistent with the
solvency certificates in the form attached as Exhibit C hereto), Federal Reserve
margin regulations, Investment Company Act, the PATRIOT Act, use of proceeds not
in violation of (i) OFAC (and any equivalent sanctions legislation in Canada)




--------------------------------------------------------------------------------

-5-


and (ii) FCPA (and any equivalent anti-corruption legislation in Canada) and the
creation, validity, priority and perfection of security interests in the
Collateral (subject to the parenthetical in clause (b) above). This paragraph,
and the provisions herein, shall be referred to as the “Certain Funds
Provision”.
6.        Information. You hereby represent and warrant that (a) all written
information (in the case of information concerning the Acquired Business, to
your knowledge), other than the Projections, budgets, estimates and other
forward looking statements and information of a general economic or industry
nature (the “Information”) that has been or will be made available to the
Commitment Parties by or on behalf of you or any of your representatives or
affiliates or the Seller or any of its representatives or affiliates in
connection with the Transactions, when taken as a whole, is or will be, when
furnished, correct in all material respects and does not or will not, as the
case may be, taken as a whole, contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made after giving effect to all supplements you
provide from time to time in accordance with the second to the last sentence of
this paragraph 6 and (b) the Projections, budgets, estimates and other
forward-looking statements that have been made or will be made available to the
Commitment Parties by or on behalf of you and that have been or will be made
available to us or any Lender by you in connection with the Transactions have
been or will be, as the case may be, prepared in good faith based upon
assumptions believed by the preparer thereof to be reasonable at the time so
made available (it being understood that such Projections are not to be viewed
as facts and are subject to significant uncertainties and contingencies, many of
which are beyond your control, and that actual results during the period or
periods covered by such Projections may differ significantly from the projected
results and that no assurance can be given that the projected results will be
realized). You agree to supplement the Information and the Projections from time
to time until the later of the Closing Date and the Syndication Date so that the
representation and covenant in the preceding sentence each remains correct, in
all material respects as if the Information and Projections were being made
available at such time. In arranging the Term Facility, including the
syndications of the Term Facility, we will be entitled to use and rely primarily
on the Information and the Projections without responsibility for independent
verification thereof.
7.        Expenses. In the event that the funding of the Term Facility occurs,
you agree to pay or reimburse the Commitment Parties for all reasonable and
documented costs and expenses incurred by them or their respective affiliates in
connection with the Term Facility relating to the preparation, negotiation,
execution and delivery of this Commitment Letter and Amended and Restated Fee
Letter, the Loan Documents and any security arrangements in connection
therewith, subject to the provisions of the Amended and Restated Fee Letter. You
further agree to pay all reasonable and documented costs and expenses of the
Commitment Parties and their respective affiliates incurred in connection with
enforcement of any of their rights and remedies hereunder. In addition, you
hereby agree to pay when and as due the fees described in the Amended and
Restated Fee Letter.
8.         Indemnification. You agree to indemnify and hold harmless the
Commitment Parties and their respective affiliates and the respective officers,
directors, employees, agents and controlling persons of the foregoing (the
Commitment Parties and each such other person being an “Indemnified Person”; and
such affiliates, officers, directors, employees, agents and controlling persons
of any such Indemnified Person are referred to herein as its “related parties”),
from and against any and all losses, claims, damages, liabilities and expenses,
joint or several, to which any such Indemnified Person may become subject
arising out of or in connection with this Commitment Letter, the Amended and
Restated Fee Letter, the Term Sheet, the Transactions, the Term Facility, the
use of proceeds thereof or any claim, litigation, investigation or proceeding
(any of the foregoing, a “Proceeding”) relating to any of the foregoing,
regardless of whether any such Indemnified Person is a party thereto or whether
a Proceeding is brought by a third party or by you or any of your affiliates,
and to reimburse each such Indemnified Person within 30 days of receipt of
reasonably detailed




--------------------------------------------------------------------------------

-6-


invoice for any reasonable legal or other out-of-pocket expenses incurred in
connection with investigating or defending any of the foregoing; it being
understood and agreed that you shall not be required to reimburse legal fees or
expenses of more than one U.S. and one Canadian counsel (and, if reasonably
necessary, one firm of local counsel in each other relevant jurisdiction) or
more than one other advisor to all Indemnified Persons, taken as a whole (other
than such additional counsel as may be appointed in the event of a conflict);
provided that the foregoing indemnity and expense reimbursement will not, as to
any Indemnified Person, apply to losses, claims, damages, liabilities or related
expenses to the extent (in each case, as determined by a court of competent
jurisdiction in a final and non-appealable decision) (A) (x) they have resulted
from the willful misconduct, bad faith or gross negligence of such Indemnified
Person or any of its related parties, (y) they have resulted from a material
breach of the obligations of such Indemnified Person or any of such Indemnified
Person’s affiliates under this Commitment Letter, the Term Sheet, the Amended
and Restated Fee Letter or the Term Facility Documentation when neither you nor
any of your affiliates have breached the obligations hereunder or thereunder in
any material respect or (B) they relate to any dispute solely among any
Indemnified Persons to the extent such dispute does not arise from any act or
omission of you or any of your affiliates (other than claims against an
Indemnified Person acting in its capacity as an agent or arranger or similar
role hereunder or under the Term Facility Documentation). Notwithstanding any
other provision of this Commitment Letter, (i) no Indemnified Person shall be
liable for any damages arising from the use by others of information or other
materials obtained through electronic, telecommunications or other information
transmission systems, except to the extent such damages have resulted from the
willful misconduct, bad faith or gross negligence, as determined by a court of
competent jurisdiction in a final and non-appealable decision, of any
Indemnified Person or any of its related parties and (ii) neither any
Indemnified Person nor you or any of your subsidiaries or affiliates shall be
liable for any special, indirect, consequential or punitive damages in
connection with this Commitment Letter, the Amended and Restated Fee Letter, the
Term Sheet, the Transactions, the Term Facility or any Proceeding (including,
but not limited to any loss of profits, business or anticipated savings) other
than any such damages incurred or paid by an Indemnified Party to a third party.
You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld or
delayed). You shall not, without the prior written consent of any Indemnified
Person, effect any settlement of any pending or threatened proceedings in
respect of which indemnity could have been sought hereunder by such Indemnified
Person unless such settlement (i) includes an unconditional release of such
Indemnified Person in form and substance reasonably satisfactory to such
Indemnified Person from all liability or claims that are the subject matter of
such proceedings and (ii) does not include any statement as to or any admission
of fault, culpability, wrongdoing or a failure to act by or on behalf of any
Indemnified Person.
9.         Confidentiality. You agree that you will not disclose, directly or
indirectly, the Amended and Restated Fee Letter and the contents thereof or this
Commitment Letter and the Term Sheet and the contents thereof to any person
without prior written approval of the Lead Arrangers, except that you may
disclose (a) the Commitment Letter, the Term Sheet, the Amended and Restated Fee
Letter and the contents hereof and thereof (i) to your officers, directors,
agents, employees, attorneys, accountants, advisors, controlling persons or
equity holders on a confidential and need-to-know basis and (ii) pursuant to any
order of any court or administrative agency, or as required by applicable law,
regulation or compulsory legal process or to the extent requested or required by
any governmental and/or regulatory authorities (in which case you agree to
inform us promptly thereof to the extent practicable and not prohibited by
applicable law), (b) this Commitment Letter, the Term Sheet and the contents
hereof and thereof and the Amended and Restated Fee Letter and the contents
thereof, on a redacted basis, with such redaction to be reasonably acceptable to
the Lead Arrangers, to the Seller and its officers, directors, employees,
attorneys, accountants and advisors, controlling persons or equity holders and
lenders (and their respective advisors), in each case, in connection with the
Transactions and on a confidential and need-to-know basis, (c) the existence and
contents of the Term Sheet to any rating agency in connection with the
Transactions, (d) to the extent required by applicable law, the existence and
contents of this Commitment Letter and the Term Sheet in any public filing or
prospectus and (e) the aggregate fees may be disclosed as part




--------------------------------------------------------------------------------

-7-


of a general disclosure of fees, costs and expenses in any funds flow, sources
and uses or other similar tables. Further, we shall be permitted to use
information related to the syndication and arrangement of the Term Facility in
connection with marketing, press releases or other transactional announcements
or updates provided to investor or trade publications in consultation with you.
You agree that you will permit us to review and approve (such approval not to be
unreasonably withheld) any reference to the Commitment Parties or any of our
affiliates in connection with the Term Facility or the Transactions contained in
any press release or similar public disclosure prior to public release.
You acknowledge that each Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including, without limitation,
financial advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
No Commitment Party nor any of its affiliates will use confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter or any of its other relationships with you in connection with the
performance by them and their affiliates of services for other companies, and no
Commitment Party nor any of its affiliates will furnish any such information to
other companies. By the same token, we will not make available to you
confidential information that we have obtained or may obtain from any other
customer. You also acknowledge that no Commitment Party nor any of its
affiliates has any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, the Seller or your
or its subsidiaries, confidential information obtained by such Commitment Party
or any of its affiliates from other companies. You hereby acknowledge and agree
that in connection with all aspects of the Transactions, you and each Commitment
Party and any of its affiliates through which such Commitment Party may be
acting (each a “Transaction Affiliate”) have an arm’s length business
relationship that creates no fiduciary duty on the part of any Commitment Party
or any Transaction Affiliate and each expressly disclaims any fiduciary
relationship. None of the Commitment Parties has not provided any legal,
accounting, financial advisory, regulatory or tax advice with respect to the
Transactions and the other transactions contemplated by this Commitment Letter
and the Term Sheet and you have consulted with your own legal, accounting,
financial advisory, regulatory and tax advisors to the extent you have deemed it
appropriate to do so, and you waive, to the fullest extent permitted by law, any
claims you may have against any Commitment Party for breach of fiduciary duty or
alleged breach of fiduciary duty and agree that none of the Commitment Parties
will have any liability (whether direct or indirect) to you in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on your
behalf, including your equity holders, employees or creditors.
10.        Termination.     Our commitments and undertakings hereunder shall
terminate in their entirety automatically without further notice or action by us
at 11:59 p.m. New York City time on the earliest of (a) March 14, 2017, or if
the Termination Date (as defined in the Acquisition Agreement) is extended
pursuant to the first proviso in Section 7.1(b) of the Acquisition Agreement,
June 14, 2017, or if the Termination Date is extended pursuant to the second
proviso in Section 7.1(b) of the Acquisition Agreement, September 14, 2017, if
the Term Facility Documentation is not executed and delivered by the Borrower
and the Lenders by such date, (b) the date of execution and delivery of the Term
Facility Documentation by the Borrower and the Lenders and the initial funding
of the Loans thereunder and (c) the date the Acquisition Agreement terminates or
expires or if the Acquisition is abandoned. The commitments hereunder may be
voluntarily reduced in whole or in part by the Borrower at any time and this
Commitment Letter may be terminated by the Borrower at any time, in each case,
upon prior written notice to the other parties hereto; provided that, prior to
the Closing Date, the Borrower may not voluntarily reduce the commitments under
the Term Facility to less than $200 million unless the commitments are
terminated in whole.
The reimbursement, indemnification, syndication, information, jurisdiction,
governing law, waiver of jury trial and confidentiality provisions contained
herein shall remain in full force and effect regardless of whether the Term
Facility Documentation shall be executed and delivered and notwithstanding the
termination




--------------------------------------------------------------------------------

-8-


of this Commitment Letter or any Lender’s commitments hereunder; provided that
your obligations under this Commitment Letter (other than your obligations with
respect to (a) assistance to be provided in connection with the syndication of
the Term Facility and (b) confidentiality) shall automatically terminate and be
superseded by the provisions of the Term Facility Documentation governing such
matters, to the extent covered thereby, upon the execution and delivery thereof,
and you shall automatically be released from all liability hereunder in
connection therewith at such time.
11.        Assignment; etc. This Commitment Letter and our commitments and
undertakings hereunder shall not be assignable by any party hereto without the
prior written consent of each other party hereto, and any attempted assignment
shall be void and of no effect. In no event shall any Commitment Party be
released from its obligations under any portion of this Commitment Letter so
assigned except as provided in Section 3 above. This Commitment Letter is
intended to be solely for the benefit of the parties hereto and is not intended
to confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto and the Indemnified Persons, except that the Commitment
Parties may perform the duties and activities described hereunder through any of
their respective affiliates and the provisions of the third preceding paragraph
shall apply with equal force and effect to any of such affiliates so performing
any such duties or activities.
12.        Governing Law; Waiver of Jury Trial; etc. THIS COMMITMENT LETTER AND
THE AMENDED AND RESTATED FEE LETTER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK; AND TOGETHER CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF AND SUPERSEDE ANY PREVIOUS AGREEMENT, WRITTEN OR ORAL, BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF. EACH OF THE
PARTIES HERETO WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) RELATED TO OR
ARISING OUT OF THIS COMMITMENT LETTER, THE AMENDED AND RESTATED FEE LETTER EACH
ELEMENT OF THE TRANSACTIONS OR THE PERFORMANCE BY US OR ANY OF OUR AFFILIATES OF
THE SERVICES CONTEMPLATED HEREBY. IN ADDITION, WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER, THE AMENDED AND
RESTATED FEE LETTER OR THE TRANSACTIONS OR THE PERFORMANCE OF ANY OF THE PARTIES
HEREUNDER, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF (I) THE SUPREME COURT OF THE STATE OF NEW YORK, NEW
YORK COUNTY AND (II) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, LOCATED IN THE BOROUGH OF NEW YORK, AND ANY APPELLATE COURT FROM
ANY SUCH COURT; (B) AGREES THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT;
(C) WAIVES THE DEFENSE OF ANY INCONVENIENT FORUM TO SUCH NEW YORK STATE OR
FEDERAL COURT; (D) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANOTHER JURISDICTION BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; (E) TO THE EXTENT THAT YOU OR
YOUR PROPERTIES OR ASSETS HAVE OR HEREAFTER MAY HAVE ACQUIRED OR BE ENTITLED TO
IMMUNITY (SOVEREIGN OR OTHERWISE) FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT OR FROM EXECUTION OF A JUDGMENT OR
OTHERWISE), FOR YOURSELF OR YOUR PROPERTIES OR ASSETS, AGREES NOT TO CLAIM ANY
SUCH IMMUNITY AND WAIVES SUCH IMMUNITY; AND (F) CONSENTS TO SERVICE OF PROCESS
BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO YOU AT YOUR ADDRESS SET FORTH
ON THE FIRST PAGE OF THIS




--------------------------------------------------------------------------------

-9-


COMMITMENT LETTER AND AGREES THAT SUCH SERVICE SHALL BE EFFECTIVE WHEN SENT OR
DELIVERED.
Notwithstanding the provisions of this Section 12 of this Commitment Letter,
interpretation of the provisions of the Acquisition Agreement (including with
respect to satisfaction of the conditions contained therein, whether the
Acquisition has been consummated as contemplated by the Acquisition Agreement
and any alleged Material Adverse Effect (as defined in the Acquisition
Agreement)) and whether the representations made by or with respect to the
Sellers and the Acquired Business in the Acquisition Agreement are accurate and
whether as a result of any inaccuracy thereof you (or your applicable affiliate)
have the right to terminate your (or its) obligations under the Acquisition
Agreement (or the right pursuant to the Acquisition Agreement to decline to
consummate the Acquisition), shall be governed and construed in accordance with
the laws of the State of Delaware without regard to any conflict of laws
principles, provisions or rules (whether of the State of Delaware or any other
jurisdiction) that would result in the application of the laws of any
jurisdiction other than the State of Delaware and Section 11.1 of the
Acquisition Agreement shall govern with respect thereto.
13.    Amendments; Counterparts; etc. No amendment or waiver of any provision
hereof, the Amended and Restated Fee Letter or of the Term Sheet shall be
effective unless in writing and signed by the parties hereto and then only in
the specific instance and for the specific purpose for which given. This
Commitment Letter, the Term Sheet and the Amended and Restated Fee Letter are
the only agreements between the parties hereto with respect to the matters
contemplated hereby and thereby and set forth the entire understanding of the
parties with respect thereto. This Commitment Letter may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Commitment Letter by facsimile
transmission (or in “pdf” or similar format by electronic mail) shall be
effective as delivery of a manually executed counterpart of this Commitment
Letter.
14.    PATRIOT Act Notification. We hereby notify you that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (as the same may be extended and in effect from time to
time, the “PATRIOT Act”) and such other money-laundering legislation applicable
to the Borrower and each Guarantor, each Commitment Party is required to obtain,
verify and record information that identifies the Borrower, and each Guarantor,
which information includes the name, address, tax identification number and
other information regarding the Borrower and each Guarantor, that will allow
such Commitment Party to identify the Borrower in accordance with the PATRIOT
Act. This notice is given in accordance with the requirements of the PATRIOT Act
and is effective as to each Commitment Party and each Lender. You hereby
acknowledge and agree that each Commitment Party shall be permitted to share any
or all such information with the Lenders.
15.    Public Announcements; Notices. We may, subject to your prior written
consent (not to be unreasonably withheld, delayed or conditioned), and subject
to paragraph 9 above, at our expense, publicly announce as we may choose the
capacities in which we or our affiliates have acted hereunder. Any notice given
pursuant hereto shall be mailed or hand delivered in writing, if to (a) you, at
your address set forth on page one hereof, (b) Barclays, at 745 Seventh Avenue,
New York, New York 10019, (c) CGMI, at 390 Greenwich Street, New York, New York
10013 and (d) Royal Bank and RBCCM, at Three World Financial Center, 200 Vesey
Street, New York, New York 10281.
If the foregoing proposal is acceptable to you, please so confirm by signing and
returning to us the duplicate copy of this Commitment Letter and the Amended and
Restated Fee Letter enclosed herewith. Unless we receive your executed duplicate
copies hereof and thereof by 11:59 p.m., New York City time, on September




--------------------------------------------------------------------------------

-10-


26, 2016, our commitments and undertakings hereunder will automatically expire
at such time without further action or notice.
Each of the parties hereto agrees that the Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein, it
being acknowledged and agreed that the commitments provided hereunder are
subject solely to the conditions expressly stated in paragraph 5 herein and
under “Conditions Precedent to Borrowing,” in the Summary of Principal Terms and
Conditions attached hereto as Exhibit A and Additional Conditions Precedent
attached hereto as Exhibit B (subject to the Certain Funds Provision), including
the execution and delivery of the Term Facility Documentation (which shall be
negotiated in good faith as required by the Documentation Considerations).


[Signature Pages Follow]








--------------------------------------------------------------------------------





We are pleased to have this opportunity and we look forward to working with you
on this transaction.


Very truly yours,


BARCLAYS BANK PLC


                 
By:
/s/ Robert Chen
 
Name: Robert Chen
 
Title: Managing Director





[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------






CITIGROUP GLOBAL MARKETS INC.
                 
By:
/s/ Monique Renta
 
Name: Monique Renta
 
Title: Director



[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA
                 
By:
/s/ David J. Wirdnam
 
Name: David J. Wirdnam
 
Title: Authorized Signatory



[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------




Accepted and agreed to as of the date first written above:


OPEN TEXT CORPORATION
                 
By:
/s/ John Doolittle
 
Name: John Doolittle
 
Title: CFO





[Signature Page to Amended and Restated Commitment Letter]



--------------------------------------------------------------------------------





EXHIBIT A
$1,000.0 Million First Lien Term Facility
Summary of Principal Terms and Conditions
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached.
Borrower :
Open Text Corporation (the “Borrower ”).
Lead Arrangers and Joint Bookrunners:
Barclays Bank PLC (“Barclays’), Citigroup Global Markets Inc. and RBC Capital
Markets (in such capacity, each a “Lead Arranger” and collectively, the “Lead
Arrangers”).
Administrative Agent and Collateral Agent:
Barclays will act as the sole administrative agent and sole collateral agent (in
such capacities, the “Administrative Agent”) for the Lenders.
Transactions:
As described in the Commitment Letter.
Lenders:
The Commitment Parties (or one of their respective affiliates) and a syndicate
of financial institutions and other lenders (the “Lenders”) arranged by the Lead
Arrangers reasonably acceptable to the Borrower .
Closing Date:
The date that the initial loans are made under the Term Facility (the “Closing
Date”).
Type and Amount:
First priority term loan facility in an aggregate principal amount of up to
$1,000.0 million (the “Term Facility”), which shall be secured on a pari passu
basis with the loans made under the Existing Term Loan Agreement (as defined
below).
 
Loans under the Term Facility (the “Term Loans”) will be available to the
Borrower in U.S. dollars.
Incremental Facility:
Same as provided under the Existing Term Loan Agreement.
Purpose:
The proceeds of loans under the Term Facility (together with the proceeds of
cash on hand of the Borrower, proceeds from the incurrence of indebtedness under
the Existing Revolving Credit Agreement and/or proceeds from the issuance by the
Borrower of equity securities and/or equity-linked securities) will be used to
pay the consideration in connection with the Transactions and to pay for fees
and expenses related to the Transactions (the “Transaction Costs”).
Availability:
The full amount of the Term Facility must be drawn in a single drawing
substantially concurrently with the consummation of the Acquisition. Amounts
repaid or prepaid under the Term Facility may not be reborrowed.



Commitment Letter- Exhibit A



--------------------------------------------------------------------------------




Interest Rates and Fees:
As set forth in Annex I to the Amended and Restated Fee Letter.
Maturity and Amortization:
The Term Facility will mature on the date that is seven years after the Closing
Date and will be payable in equal quarterly installments in each year in
aggregate annual amounts equal to 1.0% of the original principal amount of the
Term Loans, with the balance payable at maturity. The Term Facility
Documentation (as defined below) shall provide the right of individual Lenders
to agree to extend the maturity of their Term Loans upon the request of the
Borrower without the consent of any other Term Lender.
Guarantees:
Same as provided under the Existing Term Loan Agreement (as defined below).
Security:
Same as provided under the Existing Term Loan Agreement (the “Collateral”) on a
pari passu basis with the Existing Term Loan Agreement pursuant to the
Intercreditor Agreement referred to below. For the avoidance of doubt, the
assets of the Acquired Business shall become part of the Collateral unless they
fall into an excluded category of assets under the terms of the Existing Term
Loan Agreement referred to below.
Documentation:
The definitive financing documentation for the Term Loan Facility shall contain
the terms and conditions set forth in this Commitment Letter, it being
understood and agreed that there shall not be any conditions to the funding of
the Term Loan Facility other than as set forth in paragraph 5 of the Commitment
Letter, under “Conditions to Borrowing” in this Exhibit A and in Exhibit B. The
documentation with respect to the Term Facility (the “Term Facility
Documentation”) shall be substantially identical to that certain Credit
Agreement initially dated as of January 16, 2014, by and among GXS, Inc. (a
wholly-owned subsidiary of the Borrower), the guarantors party thereto
(including the Borrower), Barclays Bank PLC, as administrative agent, and the
lenders party thereto from time to time (as amended, amended and restated or
otherwise modified from time to time prior to the date of the Original
Commitment Letter, the “Existing Term Loan Agreement” and the term loans made
thereunder, the “Existing Term Loans”). The other documentation relating to the
Term Facility (including, without limitation, any guaranty or collateral
documents) (together with the Term Facility Documentation, the “Loan Documents”)
shall be substantially consistent with the corresponding documentation for the
Existing Term Loan Agreement. The Administrative Agent shall also become a party
to that certain Intercreditor Agreement (the “Intercreditor Agreement”) dated as
of January 16, 2014 (as amended from time to time) among the authorized
representatives party thereto and Barclays Bank PLC, as Intercreditor Agent.



Commitment Letter- Exhibit A



--------------------------------------------------------------------------------




Prepayments:
Same as applicable to the Existing Term Loans pursuant to the Existing Term Loan
Agreement, except (i) any prepayment of the Term Loans in connection with a
Repricing Transaction (as defined in the Existing Term Loan Agreement) prior to
the six-month anniversary of the Closing Date shall be subject to a 1.00%
prepayment premium and (ii) any mandatory prepayments shall not be required
until all outstanding Existing Term Loans have been paid in full.
Conditions Precedent to Borrowing:
The conditions set forth in Section 5 of the Commitment Letter and in Exhibit B
to the Commitment Letter.
Representations and Warranties; Affirmative and Negative Covenants and Events of
Default:
As set forth in the Existing Term Loan Agreement; with (i) the modification of
the Patriot Act representation and warranty to be a materiality qualified
representation and warranty stating that the Loan Parties and the subsidiaries
are in compliance with the Patriot Act and (ii) the addition of a representation
and warranty relating to compliance with anti-corruption legislation in
applicable jurisdictions.
Financial Covenant:
Same as the Existing Term Loan Agreement.
Voting:
As set forth in the Existing Term Loans under the Existing Term Loan Agreement.
Yield Protection and Increased Costs:
As set forth in the Existing Term Loan Agreement.
Assignments and Participations:
After the Closing Date, the Lenders will be permitted to assign loans and
commitments on the same terms as applicable to the Existing Term Loans under the
Existing Term Loan Agreement.
Expenses and Indemnification:
The Borrower shall pay on the Closing Date to the extent invoiced in reasonable
detail prior thereto, all reasonable and documented out-of-pocket expenses of
the Administrative Agent and the Lead Arrangers relating to the preparation,
execution, delivery and administration of the Term Facility Documentation and
the other Loan Documents and any other amendment or waiver with respect thereto,
subject to the provisions of the Amended and Restated Fee Letter.
 
The indemnification provisions shall be the same as the provisions of the
Existing Term Loan Agreement.
Governing Law and Forum:
Ontario, Canada.
Notwithstanding Provision:
Notwithstanding any other provision of this Commitment Letter, any subsidiaries
of the Acquired Business (if any) (other than subsidiaries organized in the U.S.
and Canada) shall not be required to provide guarantees or security under the
Term Facility until 60 days after the Closing Date.
Counsel to Administrative Agent and Lead Arrangers:
Davis Polk & Wardwell LLP and Stikeman Elliott LLP.



Commitment Letter- Exhibit A



--------------------------------------------------------------------------------





EXHIBIT B
Additional Conditions Precedent
Capitalized terms used in this Exhibit B shall have the meanings set forth in
the Commitment Letter to which this Exhibit B is attached and the other Exhibits
to the Commitment Letter. In the case of any such capitalized term that is
subject to multiple and differing definitions, the appropriate meaning thereof
in this Exhibit B shall be determined by reference to the context in which it is
used.
Subject to the Certain Funds Provision in all respects, the initial borrowings
under the Term Facility shall be subject to the following conditions precedent:
1.         Loan Documents consistent with the Term Sheet and the Commitment
Letter shall have been executed and delivered by all parties thereto. Subject to
the Certain Funds Provision, all documents and instruments required to perfect
the Administrative Agent’s security interests in the Collateral shall have been
executed and delivered and, if applicable, be in the proper form for filing.
2.         The Acquisition shall have been consummated, or substantially
simultaneously with the initial borrowing under the Term Facility, shall be
consummated, in accordance with the Acquisition Agreement (and no provision of
the Acquisition Agreement shall have been waived, amended, supplemented or
otherwise modified or any consent thereunder given in a manner material and
adverse to the Lenders without the consent of the Lead Arrangers (such consent
not to be unreasonably withheld, delayed or conditioned)) (it being understood
that (i) any modification, amendment, consent, waiver or determination in
respect of the definition of “Material Adverse Effect”, (ii) any reduction in
the consideration to be paid in respect of the Acquisition and (iii) the
consummation of, or consent to or agreement to consummate, any material sale,
divestiture or disposition or discontinuance or restriction on business
activities in order to obtain regulatory approval, in each case that is not
required by the terms of the Acquisition Agreement, shall in each case be deemed
to be material and adverse to the interests of the Lenders).
3.         There shall not have been a Material Adverse Effect (as defined in
the Acquisition Agreement) on the Sellers (as defined in the Acquisition
Agreement) or the Business (as defined in the Acquisition Agreement) (other than
any such Material Adverse Effect that has been fully cured in all respects).
4.         The Lead Arrangers shall have received (a) GAAP audited consolidated
balance sheets and related statements of income, shareholders’ equity and cash
flows of the Borrower for the three most recent fiscal years; (b) GAAP unaudited
consolidated balance sheets and related statements of income and cash flows of
the Borrower for each subsequent fiscal quarter ending after the date of the
balance sheet delivered pursuant to clause (a) and ended at least 45 days prior
to the Closing Date, (c) GAAP audited consolidated balance sheets and related
statements of operations, changes in net investment of parent and cash flows of
the Acquired Business for the fiscal years ended December 31, 2014 and December
31, 2015 and any subsequent fiscal year ended at least 90 days prior to the
Closing Date; and (d) GAAP unaudited consolidated balance sheets and related
statements of operations and cash flows of the Acquired Business for the six
months ending June 30, 2016 and any fiscal quarter after June 30, 2016 ended at
least 75 days prior to the Closing Date (or, in the case of the fiscal quarter
ending September 30, 2016, at least 76 days prior to the Closing Date).
5.         The Lead Arrangers shall have received pro forma financial statements
of the Borrower and its subsidiaries consisting of a pro forma consolidated
balance sheet and related consolidated statement of income as of and for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period ended at least 60 days prior to the Closing Date,
prepared after giving


Commitment Letter- Exhibit B



--------------------------------------------------------------------------------




effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of such statement of income) substantially in accordance with the
requirements under Regulation S-X under the Securities Act of 1933, as amended
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income).
6.        The Administrative Agent shall have received solvency certificates
substantially in the forms attached hereto as Exhibit C from the chief financial
officer or another senior financial or accounting officer of the Borrower
certifying as to the solvency of the Borrower and its subsidiaries on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby.
7.         The Administrative Agent shall have received such legal opinions
(including opinions (i) from counsel to the Borrower and its subsidiaries (and
such counsel may be internal counsel of the Borrower with respect to general
corporate matters) and (ii) from such other special and local counsel as may be
reasonably required by the Lead Arrangers), documents and other instruments as
are customary for transactions of this type, including corporate documents and
officers’ and public officials’ certifications, customary evidence of authority
and customary lien and judgment searches and evidence of insurance.
8.         The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Lenders that are reasonably requested
by the Lenders no later than ten business days prior to the Closing Date under
the applicable “know‑your‑customer” rules and regulations, including the PATRIOT
Act, in each case at least three business days prior to the Closing Date.
9.         All accrued fees and expenses (subject to the provisions of the
Amended and Restated Fee Letter) and other compensation due and payable to the
Administrative Agent, the Lead Arrangers and the Lenders required to be paid on
the Closing Date (in each case, to the extent invoiced in reasonable detail at
least two business days prior to the Closing Date) shall have been paid.
10.         The Lead Arrangers shall have been afforded a period of at least ten
(10) consecutive business days (unless a shorter period of time is reasonably
acceptable to the Lead Arrangers) following the date of delivery of the
information necessary to prepare the Confidential Information Memorandum
(collectively, the “Required Information”) and throughout which the condition
set forth in paragraph 3 of this Exhibit B has been satisfied and nothing has
occurred and no condition exists that would cause such condition to fail to be
satisfied assuming the Closing Date were to be scheduled for any time during
such ten (10) consecutive Business Day period to seek to syndicate the Term
Facility (such period, the “Marketing Period”); provided that (x) such Marketing
Period shall commence no earlier than September 6, 2016, (y) the Marketing
Period shall exclude November 25, 2016 and (z) if the Marketing Period has not
ended on or prior to December 19, 2016, the Marketing Period shall not commence
prior to January 3, 2017. If the Borrower in good faith reasonably believes that
it has delivered the Required Information, it may deliver to the Lead Arrangers
written notice to that effect (stating when it believes it completed any such
delivery), in which case the Borrower shall be deemed to have delivered the
Required Information on the date specified in such notice and the ten (10)
consecutive business day period described above shall be deemed to have
commenced on the date specified in such notice, in each case unless the Lead
Arrangers, within two (2) business days after their receipt of such notice from
the Borrower, deliver a written notice to the Borrower to that effect (stating
with specificity which information is required to complete the Required
Information).
11.         The Administrative Agent shall have received an accurate certificate
from a responsible officer of the Borrower, certifying that the requirements set
forth in each of (a) clause (k) of the definition of “Permitted Debt” as defined
in the Existing Term Loan Agreement and (b) clause (o) of the definition of
“Permitted Debt” as defined in the Existing Revolving Credit Agreement will be
satisfied on


Commitment Letter- Exhibit B



--------------------------------------------------------------------------------




the Closing Date, in each case of clauses (a) and (b) determined on a pro forma
basis after giving effect to the Transactions (including the incurrence of the
Term Loans and any sales, divestitures or dispositions or discontinuances or
restrictions on business activities, in each case that are entered into in order
to obtain regulatory approval, including any sales, divestitures or dispositions
or discontinuances or restrictions on business activities that are contemplated
as of the Closing Date to be entered into after the Closing Date).
12.        The Specified Representations shall be true and correct in all
material respects and the Acquisition Agreement Representations shall be true
and correct.








Commitment Letter- Exhibit B



--------------------------------------------------------------------------------





EXHIBIT C


Form of Company Solvency Certificate
This Certificate is being delivered pursuant to Section [ ] of the Credit
Agreement dated as of [ ] (the “Credit Agreement”), among Open Text Corporation
(the “Borrower ”), the Lenders party thereto and Barclays Bank PLC, as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement.


The undersigned, [ ], hereby certifies that he is the [ ] of Borrower and that
he is knowledgeable of the financial and accounting matters of Borrower and its
subsidiaries, the Credit Agreement and the covenants and representations
(financial and other) contained therein and that, as such, he is authorized to
execute and deliver this Certificate on behalf of the Borrower .
The undersigned, solely in his capacity as an officer of the Borrower , and not
in his individual capacity, hereby further certifies that on the date hereof,
immediately after the consummation of the Transactions to occur on the date
hereof:
(a) the aggregate of the property of Borrower and its subsidiaries is, at a fair
valuation, sufficient, or, if disposed of at a fairly conducted sale under legal
process, would be sufficient, to enable payment of all their obligations, due
and accruing due;
(b) Borrower and its subsidiaries, taken as a whole, are paying their current
obligations in the ordinary course of business as they generally became due; and
(c) Borrower and its subsidiaries, taken as a whole, will be able to meet their
obligations as they generally become due.
[Signature page follows]




Commitment Letter- Exhibit C

